ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.385 and 78.390) USE BLACK INK ONLY-DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390—After Issuance of Stock) 1. Name of corporation: Western Ridge Minerals, Inc. 2. The articles have been amended as follows (provide article numbers, if available): Fourth.That the total number of stock authorized that may be issued by the Corporation is one hundred million (100,000,000) shares of Common stock with a par value of one tenth of one cent ($0.001) per share and no other class of stock shall be authorized.Said shares may be issued by the corporation from time to time for such consideration as maybe be fixed by the Board of Directors. 3. The vote by which the stockholders holding shares in the corporationentitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: majority 4. Effective date of filing (optional): 5. Signatures (required) X /s/ Marco Bastidas Signature
